internal_revenue_service national_office technical_advice_memorandum number release date date third party communication none date of communication not applicable index uil no case-mis no tam-115451-09 ----------------------- --------------------------------------------- -------- ----------------------- -------------------------------------------- taxpayer's name taxpayer's address taxpayer's identification no year involved date of conference --------------------------------------------------------- ------------------------------ --------------------------------------- ---------------- ------- ---------------------- legend taxpayer -------------------------------------------------------------------- ---------------------------------------------------------- state a statute ------------------------------------------------------------------------------------------------------------ ----------------------------------------------------------- ----------------------------------------------------------------------- state a q ------------- ---------------- tam-115451-09 r s x y z ------------------------------------------------- -------- ----------- ------------------------ ------ individual a ----------------------------------------------- ---------------------------------------------------------------------------------------------- --------------------------------------------------------------------------------------------------------- year year year year year year year year year date a date b date c month a r v ------- ------- ------- ------- ------- ------- ------- ------- ------- --------------- ------------------ ------------ -------- -------- -------------- tam-115451-09 w x y z issue ------------- -- -- ---------------------------------------- whether the general declaration of taxpayer’s surplus made on date a of year constitutes a deductible policyholder_dividend within the meaning of sec_811 of the internal_revenue_code for the year tax_year conclusion the general declaration of taxpayer’s surplus made on date a of year does not constitute a policyholder_dividend within the meaning of sec_811 deductible in the year tax_year facts taxpayer is a workers’ compensation self insurance_trust formed pursuant to a state a statute under articles of association of date b of year taxpayer provided a vehicle for members of the r association to have workers’ compensation coverage as a self insurance group for federal_income_tax purposes it files a form 1120-pc u s property and casualty insurance_company income_tax return taxpayer has a number of employer members each with a positive net_worth associated with the q industry which are allowed under the state a statute to pool their liabilities and form a self insurance fund each member of the group becomes jointly and severally liable for the workers’ compensation liabilities of each other member of the group taxpayer's tax_year is a calendar_year the group of employer members are required by state a statute to meet certain financial and investment requirements for example the group must have at least dollar_figurer net_worth taxpayer in turn is restricted to certain investments such as united_states treasury securities deposits that are insured by the federal deposit insurance corporation and corporate bonds having a minimum rating of a by the x y or z rating agencies while the workers’ compensation self-insurance organizations operating in state a are not considered to be insurance_companies for state regulatory purposes under a if such a self insurance fund is properly organized and implemented participation in the self insurance fund satisfies a member employer’s responsibility under state a’s workers’ compensation law tam-115451-09 separate state a statute the state a department of insurance the department has certain authority over these organizations for example if a fund’s operating_expenses are kept low in relation to the fund’s premium and investment_income such funds often provide for policyholder dividends to assist in keeping track of a fund’s items of income and expense the department requires workers’ compensation self insurance funds to account for these items on a fund year basis all policies have a common anniversary date which coincides with the fund year concept a fund year will typically remain open and reflect activity until all claims are closed and paid with no remaining reserve liabilities all expenses are paid and any remaining funds are returned to members this means that premium income from a given year is matched against expenses for that year although expenses may actually be paid in later years taxpayer has a history of distributing policyholder dividends to its members over the years of its existence for year the state a statute is silent as to whether taxpayer has any need to notify the department of its intent to declare a dividend the state a statute is also silent as to what particular time when declaration of dividends must be made a portion of the state a statute provides that any monies for a fund year in excess of the amount necessary to fund all obligations of the fund may be declared as refundable to the members of the fund by the board_of trustees the board_of trustees shall be authorized to distribute the refund at their discretion in accordance with the agreement establishing the fund and the following limitations a the amount of the distribution shall not exceed the surplus funds available in the fund year as indicated by the most recently completed audited financial statements of the fund b the board_of trustees shall notify the department in writing of their intent to make a refund to the membership the fund year to which the distributions apply and the amount of the distribution for each fund year thirty days prior to distribution c no distributions shall be paid if an open fund year has a deficit for year the state a statute provided that if a deficit exists in a fund year the fund shall eliminate the deficit or submit a plan for elimination of the deficit pursuant to regulations promulgated by the department tam-115451-09 as set forth in paragraph b above taxpayer was required to notify the department in writing of its intent to distribute policyholder dividends from excess_proceeds thirty days prior to distribution according to individual a an official of the department the notification is for actuarial purposes so that the department’s actuaries can verify that a fund has excess funds from which to pay the dividends a fund does not need the department’s approval to make the distribution however the purpose of the notification is to give the department an opportunity to evaluate a fund’s ability to pay the dividends until the department agrees that the fund has the ability to pay no distribution is made furthermore if the department objects in whole or in part then no distribution objected to by the department is made taxpayer’s by-laws state that the board is authorized to set_aside from premiums collected a reasonable sum for the operation expenses and administrative expenses of taxpayer all remaining funds coming into the board’s hands during any year of taxpayer shall be used only for the following a fees compensation and expense for a service company an administrator and the endorsement of the r association b payments for liabilities imposed by the law upon members covered by taxpayer for bodily injury and death including settlements awards judgments legal fees and costs in contested cases and such other legal fees and costs that the board may deem necessary for the protection of the interests of taxpayer c payment of taxes and assessments levied and imposed by law and other fees and costs imposed by or incurred in connection with matters and proceedings before the courts or other agencies of government d after payment of claims and claim expenses and after provision has been made for open claims including reported but unpaid claims and costs and expenses described in the preceding paragraphs the board may set_aside such portion of any excess funds attributable to any year as it by resolution finds appropriate for the purpose of establishing and managing a surplus fund to be used for loss development of claims which have been incurred but not reported any remaining amounts of such funds shall be distributed to member in such manner as the board shall deem equitable a member shall not be entitled to such excess funds if available until after s years of membership in taxpayer the indemnity agreement that is signed by the member policyholders which has a role similar to that of a contract of insurance states in part as follows the members jointly and severally covenant and tam-115451-09 agree that there shall be no cash disbursement out of taxpayer by way of dividends or distribution of claim reserves until after provision has been made for all obligations of taxpayer under state a law and except at the discretion of the board at a meeting held on date a of year the board took up its annual resolution general declaration to declare dividends which read as follows be it resolved that revenues from all sources for the year ending december year in excess of expenses of the taxpayer claims claims expenses and a provision for claims incurred but not reported shall be distributed to the eligible members in such manner as the board shall deem equitable in the following year when the revenue anticipated from the year fund year is better known taxpayer filed its federal_income_tax return form 1120-pc for year on date c of year claiming a deduction for policyholder dividends in the amount of dollar_figurev the year deducted policyholder_dividend was not paid out in the year declared or the subsequent year generally taxpayer does not pay out the declared dividend for several years as an illustration of the pattern of payment after a general declaration in month a of year taxpayer paid out dollar_figurew representing distributions from fund year sec_2 through year this represented a period of time of between x and y years between the general declaration and actual payment to the eligible members of taxpayer further immediately prior to the beginning of year there were several z fund years earlier than fund year that were still open and not all of the previously deducted amounts from those earlier fund years had been paid law sec_461 provides that the amount of any deduction or credit allowed by this subtitle shall be taken for the taxable_year which is the proper taxable_year under the method_of_accounting used in computing taxable_income sec_1_461-1 of the income_tax regulations provides in part that under an accrual_method of accounting a liability as defined in sec_1_446-1 is incurred and generally is taken into account for federal_income_tax purposes in the taxable_year in which all the events have occurred that established the fact of the liability the amount of the liability can be determined with reasonable accuracy and economic_performance has occurred with respect to the liability see paragraph a iii a of this section for examples of liabilities that may not be taken into account until a taxable_year subsequent to the taxable_year incurred and see sec_1_461-4 through for rules relating to economic_performance tam-115451-09 sec_461 provides that for purposes of this title in determining whether an amount has been incurred with respect to any item during any taxable_year the all_events_test shall not be treated as met any earlier than when economic_performance with respect to such item occurs sec_1_461-4 provides in part that in the case of rebates or refunds economic_performance occurs when payment is made sec_461 provides in part that notwithstanding paragraph an item shall be treated as incurred during any taxable_year if i the all_events_test with respect to such item is met during such taxable_year determined without regard to paragraph economic_performance with respect to such item occurs within the shorter of a reasonable period after the close of such taxable_year or months after the close of such taxable_year sec_461 provides that sec_461 shall not apply to any item for which a deduction is allowable under a provision of this title which specifically provides for a deduction for estimated expenses sec_832 provides for a deduction for dividends_and_similar_distributions paid or declared to policyholders in their capacity as such except in the case of a mutual fire insurance_company described in sec_832 for purposes of the preceding sentence the term dividends and other similar distributions includes amounts returned or credited to policyholders on cancellation or expiration of policies described in sec_832 for purposes of this paragraph the term paid or declared shall be construed according to the method_of_accounting regularly employed in keeping the books of the insurance_company sec_834 provides that the term dividends_to_policyholders means dividends_and_similar_distributions paid or declared to policyholders for purposes of the preceding sentence the term paid or declared shall be construed according to the method regularly employed in keeping the books of the insurance_company sec_1_822-12 provides in part as follows if on the other hand the method_of_accounting so employed is the accrual_method the deduction or a reasonably accurate estimate thereof for dividends_and_similar_distributions declared to policyholders for any taxable_year will in general be computed by adding the amount of dividends_and_similar_distributions declared but unpaid at the end of the taxable_year to dividends_and_similar_distributions paid during the taxable_year and deducting dividends_and_similar_distributions declared but unpaid at the beginning of the taxable_year if an insurance_company using the accrual_method of accounting does not compute the deduction for dividends_and_similar_distributions declared to policyholders in the manner stated it must submit with its return a full and complete explanation of the manner in which the deduction is computed tam-115451-09 in revrul_57_134 1957_1_cb_210 the insurance_company on november 15th of the taxable_year declared a dividend to policyholders of all company profits in excess of dollar_figurex dollars for such taxable_year payable after the close of the year the dividend was paid on january 20th of the following year revrul_57_134 stated that the declaration cannot create a debt at the time the resolution therefor is adopted by the board_of directors because losses may occur during the remainder of the year which would more than offset the corporation’s prior earnings for such year accordingly under such resolution no debt between the corporation and the policyholders can be created until the taxable_year has closed since only then would it be clear whether there would be earnings available for the purposes of the dividend declaration at the end of the taxable_year during which the dividend is declared pursuant to a resolution of the board_of directors however all events will have occurred which fix the company’s liability for the dividend and such liability cannot be affected by anything transpiring after that time in 38_tc_915 acq in result in part 1966_2_cb_4 the taxpayer was an accrual basis unincorporated mutual marine insurance association the taxpayer’s board_of governors passed a resolution to distribute a specific amount of earnings the service and the taxpayer agreed and so stipulated that the dividends deductible in any year are the dividends actually declared in that year however the issue under consideration was the amount of dividends declared by the taxpayer that is the amount distributed to each policyholder was reduced by a predetermined percentage which was set_aside as a contribution to taxpayer’s surplus the service argued that the declaration of the dividend was deductible only to the extent of the amount actually paid the tax_court held that there was no binding and enforceable obligation to pay with respect to the loss retentions and thus there was no declaration of dividend for those amounts however the policyholder did acquire a continuing interest in the amount set_aside as contributions and therefore such amounts could be considered part of the dividend declaration in 57_tc_58 acq 1973_2_cb_1 among other matters the tax_court considered the deduction for policyholder dividends for example certain policies written by a subsidiary included an endorsement which formed a part of that contract that provided for dividends the amounts of dividends payable pursuant to such endorsements are not related to the policyholder’s loss experience or to the insurance company’s expenses with respect to the risks covered by the policy except in the case of workmen’s compensation policies subject_to the jurisdiction of the coal mine compensation rating bureau of acquiescence in result with respect to issues relating to whether estimated retrospective rate credit reserves for policies expiring beyond the current taxable_year are property includible in unearned premiums and whether unpaid premium discount on the unexpired portion of policies are allowable as deductions or includible in unearned premiums tam-115451-09 pennsylvania and except as expenses may affect surplus where the existence of surplus is a condition to the payment of a dividend bituminous itself issues certain policies minnesota dividend policies which include an endorsement which forms a part of each such policy providing for dividends to the policyholder the dividends for which provision is made in the dividend endorsement were declared prospectively on such policies in may of each year pursuant to a resolution of bituminous’ board_of directors bituminous made an estimate as of each december of the amount pertaining to the earned premiums on minnesota dividend policies determined on a pro_rata basis without regard to any reserve for retrospective rate credits premium discount or policyholder dividends which would thereafter be payable to policyholders as policyholder dividends based upon the dividend resolutions previously adopted by bituminous the tax_court reasoned that the certainty of petitioners’ obligation to pay these was in practical fact as great as the certainty that they would be required to pay retro credits and premium discount the commitment to pay such dividends was made to policyholders at the time the policies were written and was expressed in advance resolutions at the time the policies were written and was expressed in advance resolutions declaring such dividends under the resolutions the dividends were expressed in percentage of premium and as premium was earned the obligation became fixed the tax_court concluded that bituminous could deduct the policyholder dividends in the tax_year in which they were declared analysis in summary the service believes the amount declared as a policyholder_dividend for year i is not deductible under sec_832 because the fact of liability under the accrual_method of accounting is contingent and the economic_performance requirement of sec_461 has not been met accrual accounting-contingency sec_832 provides a deduction for policyholder dividends_paid or declared the statute states that the term paid or declared shall be construed according to the method_of_accounting regularly employed in keeping the books of the insurance_company under the accrual_method of accounting a liability is incurred in the taxable_year in which all the events have occurred that establish the fact of the liability and the amount of the liability can be determined with reasonable accuracy sec_1_461-1 although expenses may be deductible before they have become due and payable liability must first be established 481_us_239 if all the events necessary to establish the fact of liability have not occurred the liability is contingent upon the prior occurrence of a particular event a condition_precedent and may not be accrued for purposes of deduction 56_tc_1083 aff'd 482_f2d_150 3d cir 348_f2d_485 cert_denied 382_us_1009 in our view the required fact of liability has tam-115451-09 not been established by the general declaration for year such a liability is at that point contingent on the existence of taxpayer’s profits which in turn is dependent on the future claims loss development if the loss reserve set up for year proves inadequate in future years profits will be reduced to pay claims and in turn reduce taxpayer's liability to pay year declared dividends in 253_f2d_691 3rd cir aff’g 150_fsupp_355 d del cert_denied 358_us_827 the court considered a corporation’s contingent obligation to repay its two major shareholders for providing advances to the corporation which were used to pay dividends on preferred_stock to other shareholders the agreement between the parties provided for their reimbursement conditioned upon the declaration of the semi-annual current dividend on the preferred_stock and the existence of profits these conditions were required to be met before the corporation’s liability to pay principal and interest to the two major shareholders became absolute the court held that only after the regular dividend for the current semi-annual period was declared on outstanding preferred_stock liability to repay the interest on advances accrued when profits excluding consideration of dividends accumulated but not paid was sufficient to enable taxpayer to repay with interest the advances made by the majority shareholders the facts of the present case bear certain similarities to the situation in american bemberg in that there are certain conditions precedents or benchmarks that must occur before the fact of liability exists as to the members of a particular fund year there has be a profit in that particular fund year this is the basic contingency problem ie the amounts subject_to the general declarations but held for long periods of time by taxpayer without being actually paid out to the participants are subject_to being paid to claimants because of unfavorable loss development which could cause initially anticipated profits to not come to fruition in practice there are also other benchmarks that are important in moving from contingent to non-contingent liability status for example the setting aside of amounts in the more specific declarations relative to amounts to be paid with respect to other fund years associated with this action is the involvement of the department in providing feedback to the funds with respect to actuarial and financial matters and that might have a bearing on their ability to actually pay the amount of the dividends they propose taxpayer has addressed the legal issue of whether taxpayer's declared dividends do not satisfy the all_events_test of the accrual_method of accounting because they are subject_to a contingency taxpayer argues that it satisfies the fact of liability because a legal_obligation is created by taxpayer's declaration and the declaration i sec_4 an illustration of a financial issue that might be raised by the department that could have an impact is its role in enforcing the statutory requirement that only a rated bonds are entitled to treatment as admitted_assets for regulatory purposes tam-115451-09 consistent with sec_832 as further authority revrul_57_134 and the three cases cited therein are relied upon by taxpayer also cited is commercial fishermen's supra and several plrs it is argued that future events affecting the taxpayer's ability to pay whether positive or negative can not be applied retroactively to question a deduction in prior years finally several cases and a revenue_ruling are cited the service disagrees that revrul_57_134 is authority supporting taxpayer the ruling does not contain any facts regarding contingencies as to fact of liability as is present in this case indeed the taxpayer in the ruling paid the dividend in january of the year following the year in which the dividend declaration was made which would suggest that no contingency existed at the end of the year of declaration consequently it is appropriate to ask taxpayer why it keeps the declared dividend for so long before actually paying it out to members the three cases cited in revrul_57_134 also do not support taxpayer in 269_us_422 and 35_bta_795 the amount in question was paid in the following year in 55_f2d_893 2d cir the dispute was as to when the increase in the state tax may be taken as a deduction whether in the year state taxes were originally accrued or when it was finally fixed as a tax upon the income as increased by the service the cases all deal with computing the amount of liability not the fact of liability the service disagrees that commercial fishermen's supra lends further support as to whether taxpayer has properly deducted dividends in the year of declaration the court held that the amount of declared dividends was properly deductible in the year declared except for the adjustment for loss retention the court found that the contributions were a fixed liability of the taxpayer but the loss retention amounts were not a liability the service's acquiescence in the opinion does not resolve the present case we would also note the enactment of sec_832 dealing with interinsurers that was added by sec_1024 of the tax_reform_act_of_1986 pub_l_no addressed the issue raised in the cited case with regard to the plrs sec_6110 states that such document is not precedential taxpayer cites 223_f2d_265 revrul_81_176 c b 476_us_593 newhouse broadcasting corp v comm'r t c memo 77_f2d_324 2d cir and 508_f2d_1 5th cir as supporting an argument that it has satisfied the fact of liability component of the accrual_method of accounting these authoritie sec_5 sec_6110 would also apply to any plr fsa or gcm cited by taxpayer tam-115451-09 deal with various subsequent events after the close of the taxable_year such as insolvency of the lessee medicare desk audits cessation of business by a casino operator the return of books termination of contract or worker strike and member's negligence the all_events_test has been met in those authorities even though the liability was subject_to a condition_subsequent these authorities are materially distinguishable from the case at hand whether a business_expense has been incurred as to permit an accrual basis taxpayer to deduct it under sec_162 is governed by the all_events_test that originated in anderson supra that test is contained in sec_1_461-1 which provides that u nder an accrual_method of accounting an expense is deductible for the taxable_year in which all the events have occurred which determine that fact of the liability and the amount thereof can be determined with reasonable accuracy in united_states v general dynamics corp supra the court held that where filing is a condition_precedent to liability an accrual basis taxpayer providing medical benefits to its employees cannot deduct at the close of the taxable_year an estimate of its obligation to pay for medical_care obtained by employees or their qualified dependents during the final quarter of the year claims for which have not been reported to the employer it is fundamental to the all_events_test that although expenses may be deductible before they have become due and payable liability must first be firmly established this is consistent with our prior holdings that a taxpayer may not deduct a liability that is contingent see 280_us_445 or contested see 321_us_281 nor may a taxpayer deduct an estimate of an anticipated expense no matter how statistically certain if it is based on events that have not occurred by the close of the taxable_year 291_us_193 cf 367_us_687 united_states v general dynamics corp id pincite if all the events necessary to establish the fact of liability have not occurred the liability is contingent and may not be accrued for purposes of deduction abkco industries inc v comm'r supra field enterprises inc v united_states supra in these cases the court held that the taxpayer's liability for the payments in question in abkco industries royalties and in field enterprises inc quality bonuses was contingent upon the prior occurrence of a particular event a condition_precedent in this case taxpayer's business is insuring workers'_compensation risks and thus is liable for all appropriate claims under the insurance policies sold to its members taxpayer's excess surplus is returned to members as policyholder dividends but this excess surplus is net of all workers'_compensation claims for a fund year the condition tam-115451-09 precedent to taxpayer's fact of liability for policyholder dividends is the satisfaction of all legal responsibility to pay claims for a particular fund year in the year that taxpayer declares a policyholder_dividend it also sets up and deducts for tax purposes a loss reserve for workers'_compensation claims both case reserve and incurred but not reported ibnr only a loss reserve that is fair and reasonable may be deducted sec_1_832-4 if that reserve proves to be inaccurate then a taxpayer can take a tax deduction in a subsequent year either when it increases its reserve or pays a claim policyholder dividends are also deductible in general if paid thus a taxpayer could offset its entire income by ordinary business_expenses workers'_compensation claims and policyholder dividends the tax problem is one of timing because the current fair and reasonable estimate of losses is most likely inaccurate the taxpayer keeps the declared dividend in order to pay for future unanticipated claims taxpayer's dividend declaration amount is a solvency reserve retained to pay those increased claims only when the claims activity of a particular fund year are settled or final can the excess surplus if any of a fund year be accurately determined and actually paid out to members the prudent business man often sets up reserves to cover contingent liabilities but they are not allowable as deductions 280_us_445 economic performance- sec_461 the service believes that the economic_performance provision of sec_461 enacted in literally applies to all accrual basis taxpayers and in this case would require the postponement of the claimed deduction until an actual cash payment of the dividend is made to members as regard to the exceptions made available in sec_461 the recurring_item_exception provide in sec_461 does not apply because the general declaration made by taxpayer is not followed by payment within the time frames allowed by sec_461 and the exception provided by sec_461 does not apply because the sec_832 does not specifically provided for a deduction for estimated expenses taxpayer makes several arguments regarding the applicability of the economic_performance rule_of sec_461 taxpayer first argues that applying that rule to the policyholder_dividend deduction eviscerates from sec_832 the specific authorization for a deduction upon declaration taxpayer emphasis added therefore the deduction would be allowed only upon payment regardless of date of declaration taxpayer then argues that congress has in the past considered changes in the dividend declared deduction allowed in sec_832 but has not made a change that alters the requirements that provide for such deduction except for the addition of a sentence6 and redesignation of code section numbers sec_832 reads the same as sec_832 revenue act of pub_l_no tam-115451-09 it did years age when enacted in the code since the recodification in congress has considered in some way sec_832 in the following public laws pub_l_no life_insurance_company tax act of pub_l_no revenue act of pub_l_no revenue act of pub_l_no foreign investors act of pub_l_no pub_l_no pub_l_no tax_reform_act_of_1986 pub_l_no tamra pub_l_no obra on nine specific occasions not to mention that studies requested and other observations congress has considered sec_832 and yet it reads essentially and interpretively the same as it did years ago the service disagrees the first argument fails to take into account the recurring_item_exception which would permit a declared policyholder_dividend deduction in one year and actual payment in the following year the argument that congress has not specifically amended sec_832 by addressing self insurance funds by name does not answer the issue of whether sec_461 is applicable to taxpayer the service position is that sec_832 requires a taxpayer to follow its method_of_accounting which generally is the accrual_method and under such method includes the all_events_test sec_461 states that the all_events_test is not satisfied until economic_performance occurs arguably congress has not amended sec_832 because it is satisfied with current accrual economic_performance conditions for allowing a policyholder_dividend deduction more specifically taxpayer cites the conference_report to the technical_and_miscellaneous_revenue_act_of_1988 pub_l_no h conf r pincite conf_rep regarding the definition of certain workers'_compensation funds as supporting its position the conference committee deleted b of the house bill which stated that the group be bound by state law or regulation or by its governing documents to promptly return to its members all monies not needed to pay or reserve against claims under the state workers' disability compensation laws and expenses thus the opportunity to apply economic_performance requirements for the return of the excess of earnings_and_profits in the form of declared dividends was specifically deleted by congress the service disagrees in addition to the various service arguments made above the service would note that the application of sec_461 would grant a taxpayer a long time period to pay the dividend that under the promptly return condition in the rejected legislation because of the recurring_item_exception in sec_461 the taxpayer cites the act bluebook as supporting its position staff of the joint_committee on taxation 100th cong general explanation of the tax_reform_act_of_1986 pincite joint comm print section of the act required the treasury_department to conduct a study of several issues including the treatment of policyholder dividends by mutual_property_and_casualty_insurance_companies the bluebook noted that u nder prior and present law property and casualty tam-115451-09 insurance_companies are generally permitted to deduct dividends_and_similar_distributions paid or declared to policyholders in their capacity as such emphasis added by taxpayer taxpayer reasons from this quote that because current law is unchanged dividends declared are deductible thus the ability to deduct a dividend declared is clearly outside the requirements of economic_performance while economic_performance may be generally required post-1984 for deductions it is clearly not an element applicable to sec_832 the service disagrees with this argument first of all the bluebook description of present law merely made a brief general description of sec_832 by paraphrasing the first sentence of the section neither the bluebook nor the taxpayer refer to the third sentence of sec_832 which defines paid or declared to include the accrual_method of accounting which in turn includes by statute the economic_performance rule_of sec_461 also important is the rest of the language in the bluebook not quoted by the taxpayer and the context of that language in the bluebook's description of prior_law the concern was the apparent different tax treatment of policyholder dividends and shareholder dividends at both the entity level and the distributee level congress recognized that any inequity might be addressed by applying the sec_809 rule in the life_insurance_company area to property and casualty insurance_companies because that rule was complex and controversial congress wanted a study done before it took any_action there is no indication that the staff of the joint_committee on taxation was addressing the issue in the present tax matter that is whether a taxpayer can deduct a declared dividend in year but not pay out the dividend for to years later we would note that sec_809 was repealed in taxpayer also argues the economic_performance rule_of sec_461 is not applicable because of the exception in sec_461 taxpayer states that it satisfies the two components of sec_461 namely reserved and estimate expenses as to the first component taxpayer reasons that dividends which will be paid in future years are appropriately considered a reserve as authority the taxpayer mainly relies on bituminous casualty but adds cites to a plr and gcm also it argues that declared but unpaid dividends clearly fit the definition of a reserve in the context for insurance_companies as defined in 251_us_342 which stated the term 'reserve' or 'reserves' has a special meaning in the law of insurance while its scope varies under different laws in general it means a sum of money variously computed or estimated which with accretions from interest is set_aside - 'reserve' - as a fund with which to mature or liquidate either by payment or reinsurance with other companies future unaccrued and contingent claims and claims accrued but contingent and indefinite as to amount or time of payment tam-115451-09 as to the second component taxpayer argues that it satisfies this item citing sec_1_822-12 bituminous casualty revrul_57_134 and an fsa the service disagrees that the above cited authorities are dispositive of the issue sec_832 does not specifically' provide for a deduction for a reserve for estimated expenses the last sentence of sec_832 requires that the section by interpreted according to a taxpayer's method_of_accounting which generally means the accrual_method and not a reserve for estimated expenses although sec_1_822-12 uses the phrase reasonable accurate estimate the regulation should not be interpreted to be in conflict with the statute sec_832 does not use the phrase reserve for estimated expenses and was written prior to the enactment of sec_461 with regard to the fsa sec_6110 states that such document is not precedential the service believes that bituminous casualty is materially distinguishable from the present case in bituminous casualty certain policies were sold with dividend endorsements the amount of dividends payable pursuant to such endorsements was not related to the policyholder's loss experience or to certain expenses and except as expenses may affect surplus the existence of surplus is a condition to the payment of a dividend the company estimated the amount pertaining to the earned premiums on dividend policies which would thereafter be payable as policyholder dividends the dividends were a form of price discount it was necessary for the insurer to commit itself to the policyholder in advance as to the amount of the dividends it was the industry practice to declare such dividends as much as a year in advance there was certainty in the company's obligation to pay the commitment to pay such dividends was made to policyholders at the time the policies were written and was expressed in advance resolutions declaring such dividends under the resolutions the dividends were expressed in percentage of premium and as the premium was earned the obligation became fixed the service would first note that the case was decided prior to the enactment of sec_461 and thus not applicable to this issue the service would also note that the case is materially different from the case at hand in bituminous casualty the dividend was not affect by policyholder losses the computation of the dividend was more mechanical percentage of earned premium and was not dependent on net_income the fact of liability was clearly established although the court stated that the dividend estimate was allowable under the regulations even though such dividends would not have been accrued under the all_events_test the rationale is somewhat confusing as to why the court referred to the all events component of the accrual_method and why the facts did not meet the second component of the accrual_method the amount of liability can be determined with reasonable accuracy see sec_1 a i it would seem the case is consistent with revrul_57_134 caveat tam-115451-09 a few years prior to year taxpayer instituted a s dividend program we have not developed additional facts to make a determination whether that program has any impact on the analysis contained in this memorandum a copy of this technical_advice_memorandum is to be given to taxpayer sec_6110 of the code provides that it may not be used or cited as precedent s
